Citation Nr: 1450394	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to a disability rating for chronic mixed headaches in excess of 10 percent prior to February 8, 2013, and in excess of 30 percent from February 8, 2013.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A June 2007 rating decision denied service connection for residuals of a head Injury.  An October 2010 rating decision continued a 10 percent disability rating for chronic mixed headaches.  

During the appeal a March 2013 rating decision increased the assigned rating for chronic mixed headaches from 10 to 30 percent, effective February 8, 2013.  The Veteran continued his appeal for higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at hearings before a RO Decision Review Officer in August 2011, and before the undersigned Veterans Law Judge in August 2013.  The
transcripts of those hearings are in the claim folder.

In January 2014 the Board remanded the case for further development.

The Veteran's appealed claim for an increased rating for chronic mixed headaches was received on September 24, 2009.  A TDIU rating has been granted effective from August 30, 2011.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to a TDIU prior to August 30, 2011 has been raised.  As the issue is part and parcel of the Veteran's rating claims on appeal, it is listed on the first page of this decision. 

The issue of entitlement to a TDIU prior to August 30, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim for service connection for residuals of a head injury. 

2.  The Veteran filed a claim for increase for his chronic mixed headaches on September 24, 2009.  An October 2008 VA examination demonstrates that his headaches have been manifested by symptoms productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from that date to the present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1 , 3.301, 3.303 (2014).

2.  The criteria for an evaluation of 50 percent for migraine headaches from October 2008 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 
Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

At his August 2013 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify the Veteran is satisfied.  38 U.S.C.A. § 5103. 

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . Evidence from the Social Security Administration (SSA) is also of record. Transcripts of the Veteran's testimony at an August 2011 RO hearing and the August 2013 Board hearing are also of record. 

VA examinations were conducted in October 2008, October 2009, October 2012, and February 2014; the Veteran has not argued, and the record does not reflect, that the examination and opinions were inadequate for rating purposes. 38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations are predicated on review of the claim file and examination of the Veteran.  Medical analyses were applied to the facts of the case to reach the conclusions reached in the opinions and the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Some chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. 4.124a, Diagnostic Code 8045, explains that traumatic brain injury can result in three main areas of residual dysfunction: cognitive; emotional/behavioral; and physical, which includes neurological dysfunction such as motor and sensory dysfunction, hearing loss and tinnitus, neurogenic bladder or bowel, loss of sense of smell or taste; as well as seizures, gait, coordination, balance, speech, cranial nerve, autonomic nerve, and endocrine dysfunctions.  See 38 C.F.R. 4.124a, Diagnostic Code 8045. 

Evidence

In the Veteran's application claiming disability benefits, he reported that he had head injuries in service that resulted in current chronic conditions including headaches, vision problems, and memory problems. 

The Veteran was seen in April 1979 for complaints of back and neck pain, with headaches for one day.  The assessment was muscle spasm.

Two service treatment records dated on the same day in March 1980 indicate that the Veteran was seen for treatment after being hit on the head. The first treatment record shows that he had a laceration of about 1.5 inches long, on the scalp behind the left ear.  The laceration was dressed and then the Veteran was sent to the emergency room for further treatment. 

The second treatment record shows that the Veteran arrived by ambulance with a complaint of being struck on the head by a hydrovac, described as a large instrument of solid steel weighing about 20-25 pounds.  The provider noted there was no loss of consciousness, and the Veteran's pupils were equal and reactive to light and accommodation (findings were normal).  The provider noted that the Veteran's scalp was injured by the equipment that morning.  The impression was laceration. The treatment provider closed the laceration with sutures, which later were removed in April 1980.  At that time the provider described the wound as "healing ok." 

Subsequent service treatment records show treatment for various complaints and conditions, including headaches.  In January 1981 the Veteran was seen for an eye examination with complaints of headaches and blurred vision at a distance and near.  After examination the diagnosis was astigmatism on the right and emmetropia on the left.  

The Veteran was seen in April 1981 for complaints of right ear ache, with mild decreased hearing and headache.  The assessment was external otitis media.  In October 1981 the Veteran was seen for complaints of headaches, congestion, stuffy sinus with cough.  The assessment was viral syndrome versus asthma.

An April 1982 service treatment report of X-ray examination of the nose shows a history of the Veteran jumping out of a truck and falling on his nose; and shows that no fracture was found.

At the Veteran's May 1982 separation examination the report of medical history shows that the Veteran reported he had had frequent or severe headaches he identified as tension headaches.  On examination the neurologic evaluation was normal. 

An October 2008 VA neurological disorders examination shows that the examiner discussed the in-service injury involving a hydrovac and resulting laceration of the head with no loss of consciousness or neurological deficit.  After discussion of a review of the pertinent medical record history and examination of the Veteran, the examiner diagnosed that there was no acute traumatic brain injury documented to have occurred during service, and there were no residuals found of any traumatic brain injury.

A March 2009 VA hospital discharge summary report shows that the Veteran presented with complaints of right upper and lower extremity weakness and slurred speech.  He had a past medical history of right upper extremity weakness secondary to trauma in the past and right lower extremity weakness secondary to lower back problems.  He stated that the current problems were different and occurred acutely.  He reported that his slurred speech was new.  A CT of the head did not show any acute stroke. An MRI showed an increased signal possibly a subacute old infarct but no acute infarct was found.  The slurred speech resolved during hospitalization.  The report contains a discharge diagnosis of right arm and leg weakness.

An October 2009 VA pain management note contains a problem list that includes cerebral vascular accident in March; and an assessment that includes: chronic daily headache with likely myofascial/tension and medication overuse components; and CVA with some residual right sided defect and impaired memory.  

A November 2009 VA psychology consultation report shows a history of chronic pain dating back to the early 1980s that was reportedly exacerbated by a motor vehicle accident in 2006; and a possible CVA in March 2009.  The Veteran's presenting problems included neck pain, constant headaches, and cognitive problems.  The Veteran reported he had neck pain that radiated up into the head, resulting in a constant sharp headache with associated photophobia and nausea.

During an August 2013 hearing the Veteran testified that due to the head injury in the 1980s, he had residuals causing vision and memory problems and other problems that were worse in the last year.

The report of a February 2014 VA neurology examination shows that the examiner discussed the history of head trauma in March 1980 when the Veteran was struck behind the right ear by a hydrovac pump used on fuel trucks.    

The examiner noted that the medical record shows that there was a small laceration that was closed with 3 stitches, and that there was no loss of consciousness in this incident.  The record documented no symptoms at that time and there was no indication that the Veteran was admitted to the hospital.  There was no indication that any diagnostic testing appropriate to a history of a severe head trauma was performed. The Veteran returned in April 1980 and a note at that time indicated that the wound was healing well.  There was no indication of any restriction or duty function such as restrictive profile.  

The examiner noted that the Veteran's headaches were documented as having been present in 1981 as well as in 1982 when they were diagnosed as tension headaches responsive to aspirin.

The examiner noted that in April 1982 the Veteran jumped out of a truck and stumbled forward hitting his nose without fracturing it, and did not lose consciousness.  

The examiner further noted that the Veteran had  a motor vehicular accident in May 2006 when his vehicle was rear-ended.  In addition to aggravating his complaint of low back pain, the Veteran's headaches were reported to have worsened at that time.  But there is no entry for migraine headache between 2001 and 2007.  The examiner found that "pounding" headaches were noted in 2007.  The examiner noted he first saw the Veteran in neurology in 2007 but it was not until October 2010 that migraine headaches were first defined.  

The examiner concluded that the medical record did not support a history of significant traumatic brain injury.  The examiner commented that the Veteran had a history of continued successful duty function for two years after his head injury of 1980, noting this was is not consistent with significant traumatic brain injury. 

The examiner noted that there had been no neurologic deficits reported in the record in association with the episode in service that caused  the small scalp laceration behind the right ear in 1980.  The examiner noted that the headaches documented to have been present in 1981 and 1982 were characterized as tension headaches responsive to aspirin.  

The examiner noted that the Veteran did give a history of an aggravation of his headaches in 2006 after a motor vehicular accident at that time.  The first entry of a symptom associated with headache that might be consistent with migraine was in 2007, and migraine was first documented in 2010.   Noting that the migraine symptoms had clearly worsened over the last 4 years from one time per week for 3-4 times per week, the examiner opined that the pattern of worsening, years after the in-service head trauma, is not consistent with traumatic brain injury. 

The examiner opined that the Veteran's active history of depression may be responsible for an increase in migraine headaches, and is often the proximate cause of memory disturbance due to pseudo-dementia as depression steals focus and concentration necessary for the formation of memory as opposed to a deficit of memory itself.

The examiner opined that it is therefore unlikely-less likely than not-that there is any history of significant traumatic brain injury as can be seen in active duty records.  On that basis, the examiner opined that it is unlikely that there is a memory deficit based upon the history of the Veteran's traumatic scalp laceration in 1980.  The examiner commented further that the record did not support migraine headaches to have resulted from this episode in service, and that muscle tension headaches were seen to have occurred during military service.  The examiner found that the record clearly showed a significant increase in the Veteran's pain complaints to include his headaches after his motor vehicle accident in 2006.

Analysis

Although the evidence of record reflects that the Veteran suffered an in-service  laceration wound of his head in March 1980, the proximate service treatment records show no indications of any neurological conditions referable to a brain injury or any injury other than a laceration that was well healing within a month.  Although the Veteran developed a headache condition in service for which service connection has been established, the evidence does not show that any aspect of the service-connected chronic mixed headaches is etiologically linked to the Veteran's in-service injury involving a laceration of the head or to the nose injury in service.

Moreover, no other chronic organic disease of the nervous system is shown to have become manifest to a degree of ten  percent or more within one year of service discharge.

The medical records do not include evidence that provides any relationship to service for any current cognitive, emotional/behavioral, or physical/neurological dysfunction, including the Veteran's in-service laceration of the head injury.  

When VA examined the Veteran in October 2008 and February 2014, the examiners both concluded that there was no acute traumatic brain injury shown during service, and there were no residuals found of any traumatic brain injury.  These opinions are probative evidence against the claim and there is no probative evidence to the contrary.

The Veteran is not competent to determine the etiology of the residuals of his head injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran's statements are not competent evidence, the Board need not address credibility. 

The preponderance of the evidence is against the claim for service connection for residuals of a head injury; there is no doubt to be resolved; and service connection for residuals of a head injury is not warranted.

Increased Rating
Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The RO has assigned the Veteran's service-connected chronic mixed headaches a 10 percent disability rating for the period prior to February 8, 2013; and a 30 percent disability rating for the period beginning from February 8, 2013, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100, the code for evaluating migraine headaches.  

Migraine headaches are rated as 50 percent disabling if there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
With characteristic prostrating attacks occurring on average once a month over the last several months,  migraine headaches are rated as 30 percent disabling.  

With characteristic prostrating attacks averaging one in 2 months over the last several months, migraine headaches are rated as 10 percent disabling.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Evidence

The Veteran filed a claim for an increased rating for his headaches in September 2009.  At that time, his headache disability was rated at 10 percent.  The RO raised the rating to 30 percent effective February 2013.

During an October 2008 VA neurological disorders examination the Veteran reported complaints of a combination of different types of headaches: (1) daily headaches lasting five minutes with sharp stabbing pain on the top of the head; (2) bifrontal squeezing and throbbing headaches occurring two to three times a week, lasting 30 minutes during which the Veteran is incapacitated and must sit still in a quiet dark room doing nothing (mild prostration); and (3) headaches starting in the neck along with muscle spasm and neck pain that moves up into the occiput.  On examination the examiner found that the headaches have some migrainous qualities, but most were mixed muscle tension and radiation from cervicalgia, and sinus in nature.  The report concludes with a diagnosis of chronic mixed headaches.

During an October 2009 VA neurological disorders examination, the examiner identified the established condition as chronic mixed headaches.  The Veteran reported that the headaches had periods of flare-ups that caused pain, weakness, fatigue and functional loss.  Flare-ups were alleviated by rest and pain medications.

On examination, findings included that the Veteran did suffer from migraines. Regarding frequency, the examiner described the frequency of Veteran reported complaints of headaches that were frequent and varied in nature, duration, and severity: the types of headaches included: (1) sharp stabbing shooting pains lasting seconds which occurred once or twice a week; (2) headaches that were daily, often several times a day of muscle tension in nature with occipital nuchal to bi-frontal tempral distribution, lasting 30-60 minutes, and not so incapacitating, and (3) a more rare, more severe headaches which are vascular in nature, unilateral, throbbing, pounding, prostrating, and lasting all day, which occur once a week or so.  The duration of the attacks were all day.  The less frequent headaches were prostrating, and the other, more frequent headaches were not so prostrating.  

The Veteran did not suffer from tics and paramyoclunis complex, chorea, choreiform disorders, etcetera.

The diagnosis was chronic mixed headaches.  The examiner concluded that the Veteran's entire existence was characterized by having headaches; however, he was able to maintain fairly normal daily function at home except when he had one of the severe, prostrating headaches that occur about once a week.  The examiner noted that the Veteran was unemployed due to his low back syndromes and recent stroke with right sided hemiparesis.

A July 2012 VA outpatient note shows that the Veteran reported having had a continual migraine headache for the past three weeks, which was in the frontal region and described as throbbing.

During an October 2012 VA neurology consultation the examiner noted that the Veteran had been followed for the past half-decade for chronic recurrent headaches of two different types.  The first had features consistent with an occipital neuralgia occurring typically 3 times per day.  The pain was electrical and radiated from the right occipital cervical region to the right frontal region.  In addition to the shooting pain headaches, the Veteran had more traditional migraine headaches which occurred one or 2 times per week and lasting about a day.  These headaches typically would build over several hours, and were associated with photophobia, phonophobia, worsening with movement, and nausea.  The Veteran's headaches had failed multiple medications.  The assessment was that the Veteran had chronic refractory migraine headaches.

During an August 2013 hearing the Veteran testified indicating that his headaches were throbbing and prostrating, affected his vision requiring prescription sunglasses, and culminated in incapacitating episodes keeping him from leaving the house or performing properly. 

During a February 2014 VA neurology examination, the examiner commented that the Veteran had two types of headaches.  The first type of headache had features of occipital neuralgia, and may arise on the right or left side.  There is a fleeting pain that shoots from the occipitocervical region to the frontal region and lasts less than 30 seconds.  It does not appear to be associated with paresthesias of the scalp.  The Veteran indicated that this headache happens 3 times per day.  

The examiner noted there was a history in 2007 of  "pounding" headaches.  The Veteran was first seen by the examiner in neurology in 2007 but it was not until October 2010 that the migraine headaches were first defined.  The migraine headaches at that time were described to be present one day per week.  The Veteran  had a duration of about 2 days with a range of 4 hours to 4 days. They would have a maximum intensity for over 6 hours.

The headaches were frontal and retro-orbital and were throbbing in the quality of pain.  They were associated with photophobia, phonophobia, worsening with movement, and nausea.  The intensity was judged to be 10/10.  The Veteran failed multiple medications to treat his headaches.  The headaches were documented to be present one time per week in 2010 and were now 3 or 4 times per week. 

Analysis

Treatment records overall are consistent with the findings noted above and corroborate the Veteran's account of headache severity and frequency.  

The Veteran has provided competent and credible evidence that his chronic mixed headaches are manifested by severe pain, with some blurring of vision.  Although he has reported varying frequencies and severities of headaches, these headaches may fairly be characterized as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the appeal period. 

Affording the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 50 percent disability rating for the chronic mixed headaches from October 2008, 11 months prior to the date of the claim.  38 C.F.R. § 4.124(a) , Diagnostic Code 8100. 

The grant of a 50 percent disability rating for the Veteran's chronic mixed headaches is the maximum rating assignable under the relevant schedular diagnostic criteria of Diagnostic Code 8100, which is the most appropriate code for evaluating the Veteran's service-connected chronic mixed headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100. 

The schedular criteria reasonably contemplate the manifestations of the Veteran's chronic mixed headaches.  The Veteran's service-connected chronic mixed headaches is productive of manifestations that are contemplated in the rating criteria. The rating criteria are adequate to evaluate the chronic mixed headaches, and thus referral for consideration of extraschedular ratings is not warranted. 


ORDER

Service connection for residuals of a head injury is denied.

A 50 percent rating for chronic mixed headaches from October 2008 is granted.


REMAND

The Veteran's appealed claim for increased ratings for chronic mixed headaches was received on September 24, 2009.    

During an October 2009 VA neurological disorders examination, the examiner made findings that once a week the Veteran had severe headaches that were prostrating and lasting all day and noted his inability to function approximately once per week.  

The evidence reasonably raises the issue of entitlement to a TDIU for the period prior to August 30, 2011 as an element of the headaches disability rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a TDIU prior to August 30, 2011.

2.  Conduct any appropriate development indicated.

3.  Then readjudicate the appeal of whether a TDIU prior to August 30, 2011 is warranted.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


